Title: 29th.
From: Adams, John Quincy
To: 


       Thanksgiving day: between 8 and 9 o’clock this morning I set out for Haverhill and got to Mr. Shaw’s a little before eleven. I attended meeting: Mr. Shaw preach’d a long sermon, and a good one. Mr. Parker and his wife dined with us: I did not admire them, the woman particularly; she has a hard masculine countenance, and black eyes, which express as much softness as those of a tyger. But she is a very good woman: only has rather too much temper, or as it is called in New-England too much stuff. I went down to Mr. White’s in the evening, but Leonard was not at home: I was going to Mr. Duncan’s, but met all the younger part of the family, in the street. I found Leonard White at Mr. Shaw’s, and Mr. Flint who came this day from Lincoln.
      